EVANS, VERNON W., Jr., Associate Judge.
This review is from an order suppressing a confession. The defendant had been charged by way of Grand Jury indictment in Florida several years before his apprehension and interrogation by authorities in Yarmouth, Maine. The interrogation and resulting confession in Maine was preceded by appropriate Miranda warnings. The lower court held that a simple Miranda warning was insufficient to apprise the defendant of his right to counsel under the Sixth Amendment to the Constitution of the United States and the confession was accordingly suppressed.
Our review of this ruling is made much easier by a recent ruling of the Supreme Court of the United States in Patterson v. Illinois, — U.S.-, 108 S.Ct. 2389, 101 L.Ed.2d 261 (1988). This decision was issued subsequent to the trial court ruling under review here. In the Patterson ease the Supreme Court held that a Miranda warning fulfilled the requirement for a right to counsel warning under the Sixth Amendment to the Constitution of the United States.
Accordingly, the order suppressing confession and admission is reversed and the case is remanded to the trial court for further proceedings.
REVERSED and REMANDED.
ORFINGER and DANIEL, JJ., concur.